Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports 2009 fourth quarter net income of $902 million, up substantially from last year << Scotiabank's 2009 audited annual consolidated financial statements, accompanying management's discussion & analysis (MD&A) will be available today at www.scotiabank.com, along with the supplementary financial information report which includes fourth quarter financial information. >> Fiscal 2009 Highlights (year over year) << - Earnings per share (diluted) of $3.31 versus $3.05 - Net income of $3.547 billion, up 13% from last year - ROE was 16.7% - Productivity ratio of 53.7%, versus 59.4% - Annual dividends per share of $1.96, increased by 2.1%, compared to $1.92 - Tier 1 capital ratio of 10.7%, compared to 9.3% last year - Tangible common equity ratio of 8.2% compared to 6.6% last year >> Fourth Quarter Highlights (versus Q4, 2008) << - Earnings per share (diluted) of $0.83 compared to $0.28 - Net income of $902 million, up from $315 million - ROE of 16.4% - Productivity ratio of 54.2%, versus 75.2% - Maintained quarterly dividend of $0.49 >> Fiscal 2009 Performance versus Objectives << The Bank met or exceeded all of its four key financial and operational objectives this year as follows: 1. TARGET: Generate growth in EPS (diluted) of 7 to 12% per year. The year-over-year EPS growth was 8.5% 2. TARGET: Earn a return on equity (ROE) of 16 to 20%. For the full year, Scotiabank earned an ROE of 16.7% 3. TARGET: Maintain a productivity ratio of less than 58%. Scotiabank's performance was 53.7% 4. TARGET: Maintain sound capital ratios. At 10.7%, the Tier 1 capital ratio remains strong. >> TORONTO, Dec. 8 /CNW/ - Scotiabank achieved net income of $3.547 billion for 2009, meeting or exceeding its four key financial and operational targets.
